H. Brown, J.,
concurring in part and dissenting in part. I respectfully dissent because the notice of appeal at issue satisfies the requirements of R.C. 4141.28(0) and was executed in behalf *371of all one hundred eighty-five claimants, in conformity with R.C. 4141.28 (P). Consequently, the court of common pleas had jurisdiction over all one hundred eighty-five claimants. The majority has, nevertheless, barred the appeal of one hundred forty-four of these one hundred eighty-five.
A review of the record reveals the following facts:
(1) The Unemployment Compensation Board of Review (“the board”) ordered that one hundred seventy-six claimants’ appeals be consolidated as a mass appeal7;
(2) It appears that no one, including appellees, objected to the consolidation;
(3) The board’s decision as to the appeal named each individual claimant (including each claimant’s case number and social security number to whom it applied);
(4) The notice of appeal from the board’s decision filed in the court of common pleas stated that it was an appeal from the decision of the board “entered on or about October 16,1984 in the following case: In re claim of: Pierette I. McConnell, et al., Appeals Docket No. 609558-M-BR affirming the Administrator’s intitial [sic] determinations in these matters entered on various dates from August 11, 1980 through September 10, 1980.”;
(5) The notice of appeal was timely filed in behalf of forty-one claimants designated in the caption and “on behalf of themselves and all other[s] similarly situated.”
The identity of all appellants is thus easily discernible from the notice of appeal and the decision of the board mailed on or about October 16, 1984. This is all that is required by R.C. 4141.28(0), which states that “[a]ny interested parly * * * may * * * appeal from the decision of the board to the court of common pleas * * *. Such appeal shall be taken within such thirty days by the appellant by filing a notice of appeal with the clerk of the court of common pleas * *
R.C. 4141.28(P) states that “any notice of intention to appeal the decision or order of the board to a court of common pleas may be executed in behalf of any party or group of claimants by an agent." (Emphasis added.) Here, the named appellants executed the appeal in their own behalf and as agents of the claimants named in the board’s decision. While it may be the better practice for an agent to clearly indicate in the notice the agent’s authority to prosecute the appeal, the statute does not require this. By ruling that a statement of authority be required, the majority has added words not found in the statute and, in so doing, has exceeded the boundaries of our authority. See Wachendorf v. Shaver (1948), 149 Ohio St. 231, 36 O.O. 554, 78 N.E. 2d 370.
The majority claims to have “liberally” construed the unemployment statutes in favor of the persons to be benefited as required by R.C. 4141.46. This “liberal construction” denies unemployment compensation benefits to claimants who are clearly entitled to receive them and concocts a jurisdictional requirement that cannot be found in thé statute.
Sweeney and Douglas, JJ., concur in the foregoing opinion.

 In addition to the consolidated decision affecting one hundred seventy-six claimants (i.e., McConnell et al.) there were nine individual decisions.